DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), (“RCE”) was filed on 10/07/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 10/07/2021 and 09/17/2021 have been entered. 
Response to Amendment
This action is in response to the RCE filed 10/07/2021 with which the amendment of 09/17/2021 was entered from which Claims 1, 3, 5, 7 and 10-15 are pending. Claims 11-15 were withdrawn, and of the claims under consideration Claims 1 and 3 were amended.  Claims 2, 4, 6 and 8-9 are cancelled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' responses and amendments filed 10/07/2021 and 09/17/2021.  

Claim Rejections - 35 USC § 112
Claims 1, 3, 5, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1, 3, 5, 7 and 10, Claim 1 recites “. . . a first organic-inorganic hybrid layer . . . comprising:  a first organic-inorganic hybrid matrix; and boron (B) ions implanted into the first organic-inorganic hybrid matrix at a first side opposite to a side adjacent the plastic support member . . . wherein an implantation depth of the boron ions from the first side is in a range from 300 nm to 400 nm.”  This recitation is unclear, vague and indefinite for two reasons.  The first reason is because the implantation depth of the boron ions is confusing whether the depth is of the matrix, where the boron ions are implanted, or of the first organic-inorganic hybrid layer.  The second reason is because the first side opposite to a side adjacent the plastic support member is confusing whether this is of the hybrid matrix or the hybrid layer.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of JP H09113943, Kawakubo et al. evidenced by the article entitled “Lamellar Self-Assembly of a Porphyrin Derivative Possessing Poly(Ethylene Oxide) Methyl Ether and the Formation of a Silica–Porphyrin Hybrid with Tetraethoxysilane”, Shintaro Nasu et al. Journal of Colloid and Interface Science 348, pgs 446–451(2010) (hereinafter “Nasu”) further in view of U.S. 20130134550, Tanaka et al (hereinafter “Tanaka”).   
For JP H09113943 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Kawakubo”.    
Regarding Claims 1, 3, 7 and 10, Kim discloses in the entire document particularly at the abstract and at Fig. 1 a plastic substrate having a multi-layer structure comprising plastic films {i.e. plastic support member} attached to each other, and a first buffering layer of an organic-inorganic hybrid, a layer of gas barrier, and a second buffering layer of an organic-inorganic hybrid which are stacked on both sides of the plastic films in an orderly manner, each layer forming a symmetrical arrangement centering around the plastic films.  Because the plastic substrate has a small coefficient of thermal expansion, excellent dimensional stability, and superior gas barrier properties, it can replace the brittle and heavy glass substrate in display devices.  From ¶ 0041 the plastic films {i.e. plastic support member} may be selected from the group consisting of a homopolymer, a polymer blend, and a polymer composite including organic or inorganic additives.  When the plastic substrate is used for a liquid crystal display device, a polymer having good heat resistance should be used because the manufacturing processes of thin-film transistors and transparent electrodes involves high temperature.  Examples of such polymers are polynorbornene, aromatic fullerene polyester, polyethersulfone, bisphenol A polysulfone, polyimide, etc.  Also possible for i.e. for Claim 7}.  
From ¶s 0036-0039 and 0065 the first organic-inorganic hybrid buffer layer, depicted as layers 115 a and b of Fig. 1, reduce a difference in the coefficients of thermal expansion of the plastic films and the gas barrier layer, and an adhesion of the plastic films to the gas barrier layer can be improved by adjusting compositions of the organic and inorganic constituents.  In addition, it can increase adhesion to the gas barrier layer and minimize surface defects by flattening the surface of the plastic films.  The gas barrier layer is a dense inorganic material layer having a small coefficient of linear expansion and that blocks such gases as oxygen and water vapor as depicted in Fig. 1 as layers 120a and b. 
The second organic-inorganic hybrid buffer layers, depicted as 125a and b of Fig. 1, over the inorganic layer 120 a and b, which is over the organic inorganic hybrid layer 115a and b, prevent cracking of the gas barrier layer, as well as further improving gas barrier properties by filling defects of the gas barrier layer, and additionally can lower electrical resistance through its superior flattening ability, when forming a transparent conducting film and offers chemical resistance and scratch resistance to the surface.  The composition used for the second organic-inorganic hybrid buffer layer stacked on the gas barrier layers is identical to that used for the first organic-inorganic hybrid buffer layer coated on the plastic film {i.e. the first organic-inorganic hybrid layer of the pending claims}.  However, the proportion of the organic silane, the metal alkoxide, and the filler and the coating thickness may be different.  
1)m--Si--X(4-m), where X, which may be identical or different, is hydrogen, halogen, C1-12 alkoxy, acyloxy, alkylcarbonyl, alkoxycarbonyl, or --N(R2)2 (where R2 is H or C1-12 alkyl); R1, which may be identical or different, is C1-12 alkyl, alkenyl, alkynyl, aryl, arylalkyl, alkylaryl, arylalkenyl, alkenylaryl, arylalkynyl, alkynylaryl, halogen, substituted amino, amide, aldehyde, keto, alkylcarbonyl, carboxy, mercapto, cyano, hydroxy, C1-12 alkoxy, C1-12 alkoxycarbonyl, sulfonate, phosphate, acryloxy, methacryloxy, epoxy, or vinyl; oxygen or --NR.2.2 (where R2 is H or C.sub.1-12 alkyl) may be inserted between R1 and Si to give --( R1)m --O--Si--X(4-m) or (R1)m--NR2--Si--X(4-m); and m is an integer of 1-3.  Examples include methyltrimethoxysilane (MTMS), methyltriethoxysilane (MTES), 3-aminopropyltrimethoxysilane, and tetraethoxysilane (TEOS) (See ¶ 0073).  Kim divulges at ¶ 0072 in example 1 that A PET (polyethylene terephthalate, SH38, SK of Korea) film having a thickness of 100 microns, which had been acryl primer coated on both sides {i.e. for Claim 10} by biaxial drawing extrusion.  Kim discloses at ¶s 0070 and 0077 that the plastic substrate with the multi-layered structure can be substituted 
Kim divulges at ¶ 0043 that the plastic film in the plastic substrate of has a film or sheet form having a thickness of 10 to 1,000 microns (um).  This thickness for the plastic substrate and the thickness of the organic-inorganic hybrid layer from 2-10 µm both overlap such ranges of the pending claims of from about 400 to about 1,000 µm for plastic support and about 2 to 20 µm for the organic-inorganic hybrid layer.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.   
Kim does not expressly disclose that the second buffering organic-inorganic hybrid layers have implanted ions.  
Kawakubo is directed as is Kim to organic-inorganic hybrid material as disclosed in the abstract and at ¶s 0019, 0028, 0039, 0045- 0048, 0059, 0071, 0075, 0118, 0120 and Figs. 1-5 and 18, claim 8  of making it possible to -5 to 10-13 mol/ cm3.  A change, such as formation of a complex is induced by the interaction of the organic compound and the ions by changing the quantity of the implanting ions or implanting energy.  This change is imparted to the hybrid mixture 4, by which the material locally or wholly changed in the optical characteristics, electrical characteristics or magnetic characteristics, etc., of the hybrid mixture 4 is obtained.  
From ¶s 0019, 0028, 0045,0118, claim 8 and Figure 18 the inorganic hybrid material has the hybrid material obtained by dispersing an organic compound in the inorganic compound, the sol - and organic gel method, a vacuum evaporation deposition method or a porous inorganic compound the compound to compound is obtained by forming by adsorbing or adsorption.  The hybrids obtained by dispersing an organic compound in the inorganic compound is a sol - gel method, organic claim 1, wherein the organic compound that was 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  From ¶s 0045-0049 the hybrid shown in the schematic diagram of FIG. 1. 4, sol - gel method, obtained by an organic compound can be adsorbed onto a vacuum deposition method or a porous inorganic compound. The inorganic compound, a portion of Si in SiO2, SiO2 B, Ai, an optical material such as a multicomponent system or TiO2.  As the organic compound 1 dispersed in the inorganic compound 2, such organic compounds include imidazoles, and fullerenes.  
The ion species to be injected, H, He, Li, Be, B, C, N, O, F, Ne, Na, Ma, Al, Si, P, S, Cl, Ar, K, Ca, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, Se, B, Kr, Rb, Sr, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, cd, In, Sn, Sb, Te, I, Xe, Cs, Ba, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Td, Dy, Ho, Er, Tm, Yb, Lu, Hf, ta, Re, Os, Ir, Pt, Au, Hg, etc., can be used protons, ions of various metal elements or rare-gas element. Example 5 shows the injection of boron.  Figure 5 and ¶ 0039 show implantation energy implantation amount varied by repeating ion implantation, it is possible to vary the ion concentration in the depth direction of the hybrid 4, where implant energy can range from 100 to 8000 keV and the ion concentration can range from 1013 at the lower keV to 1017 cm-2 (area) at the higher keV.  This 13 to 1x1014 /cm2 as ions per unit area.  
From ¶s 0049-0052, and example 1 a thickness of 2 mm of SiO2 glass from TEOS and organic compound of tetraphenylporphyrin was about 2 mm.  Nasu evidences in the abstract and at § 2.3 that peelable thick films are produces from TEOS prehydrolyzed in EtOH with dilute HCl at 25º for 25 min, where the solution was added to a prescribed amount of PEO-TPP (tetraphenylporphyrin with poly(ethylene oxide) methyl ether on the para positions of phenyl groups in the (TPP) ring) and stirred for 5 min.  The molar ratio of TEOS/PEO-TPP/ H2O/HCl/EtOH was 1:0.037:8.3:0.041:6.3. The precursor solution was spin-coated on glass substrates and air-dried at room temperature for 24 h.  Also from ¶ 0066 ion implantation, stainless steel mask with a thickness of 0.5mm with openings changes continuously in the Y direction (FIG. 6) in a direction perpendicular to the ion beam to the glass sample front as shown in FIG. 7.  Given the thickness of the mask the openings would be 0.5 mm thick allowing deposition of ion implantation of 0.5 mm (500,000 nm) thickness.   
Given that the ions like boron are implanted in the a local part or the entire part of the hybrid mixture which is 2 mm (2,000,000 nm) thick the range of boron ion implantation overlaps that range of 300 to 400 nm of pending Claim 1 from the implanting at the local part to the entire part.  For this implantation depth as well as for the range of ion concentration from 1013 to 1017 cm-2 both overlap the claimed ranges where for the latter is 2 x1013 to 1x1014 /cm2 as ions per unit area, in accordance with MPEP § 2144.05, in the case where the claimed range 
For Claim 3 the disclosed range of energy from Kawakubo is 100 to 8000 keV, whereas the claimed range of Claim 3 is about 60 to about 80 keV.  Given that the term “about” as defined in the specification as represented by the U.S Patent Application Publication No. 2018/0009200 at ¶ 0048 is within +/- 30% of the stated value, then for 80 keV 30% is 0.3 x 80= 24 or 80+24 = 104 keV.  Therefore the range of Kawakubo of 100 to 8000 keV overlaps that of pending claim 3 of about 60 to about 80 or 104 keV.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III to have from Kim the plastic substrate 13 to 1017 ions/cm2 motivated to have a sol-gel layer with controllable physical properties such as optical characteristics as for Claims 1, 3, 7 and 10.  Furthermore the combination of Kawakubo with Kim has a reasonable expectation of success because Kawakubo provides a sol-gel of TPP TEOS that is boron ion implanted for control of physical characteristics like optical characteristics and the sol state derived TEOS/MTES organic inorganic layer of Kim is also for fewer defects for displays replacing glass i.e. an optical use. 
To any extent that Kim as modified does not disclose the depth or thickness of ion implantation of a local part, Tanaka is cited.  
Tanaka discloses in the abstract and at ¶s 0011-0016 and Fig. 6 a semiconductor device includes a p-type semiconductor substrate, a first n-type collector diffusion layer formed in the p-type semiconductor substrate, a deep 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III to have from Kim as modified the plastic substrate with plastic layers with a thickness from about 10 to about 1,000 µm for plastic support and about 2 to 20 µm for the organic-inorganic hybrid layer and an acrylic primer and a first organic-inorganic hybrid layer and an inorganic layer and sol state derived second organic inorganic hybrid layer for fewer defects in displays {i.e. first organic-inorganic hybrid layer of pending claims} arranged on each side of the substrate, where from Kawakubo each second 13 to 1017 ions/cm2, as afore-described, where from Tanaka the local part of Kim in view of Kawakubo that is implanted with boron ion is a depth of an 150 to 400 nm overlapping 300 to 400 nm motivated to have a boron ion implanted in a sol-gel hybrid matrix like TEOS for barrier properties to the rest of the matrix or hybrid layer and plastic substrate of Kim as modified by Kawakubo as for Claims 1, 3, 7 and 10.  Furthermore the combination of Tanaka with Kim as modified has a reasonable expectation of success because Tanaka like Kim modified by Kawakubo has boron ion implanted advantageous properties for the sol state derived TEOS/MTES organic inorganic layer of Kim as modified.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kawakubo evidenced by Nasu further in view of Tanaka and further in view of U.S. 2017/0243737, Tanigaki et al. (hereinafter “Tanigaki”).   
Regarding Claim 5, Kim in view of Kawakubo further in view of Tanaka is applied as to Claim 1, however Kim as modified does not expressly disclose that the organic inorganic hybrid comprises silicone resin and a polymer resin.      
Tanigaki discloses in Fig. 1 and ¶s 0014, 0020-0022 and 0146-0150 that a polysiloxane film, 2, from a polysiloxane-containing composition, is ion implanted at (4).  The polysiloxane-containing composition improves a cured film obtained 
    PNG
    media_image4.png
    102
    139
    media_image4.png
    Greyscale
 (1), 
    PNG
    media_image5.png
    84
    159
    media_image5.png
    Greyscale
(2), 
    PNG
    media_image6.png
    95
    141
    media_image6.png
    Greyscale
(3).  From ¶ 0043 the polysiloxane may be a polysiloxane further containing an organosilane unit represented by the following general formula (4) 
    PNG
    media_image7.png
    92
    134
    media_image7.png
    Greyscale
.  Examples of formula 1 include trifunctional silanes such as methyltrimethoxysilane (MTMS) and examples of formula 4 include tetrafunctional silanes like tetraethoxysilane (TEOS).  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III to have from Kim as modified the plastic substrate with plastic layers and an acrylic primer and a first organic-inorganic hybrid layer and an inorganic layer and a second organic inorganic hybrid layer few defect providing layer {i.e. first organic-inorganic hybrid layer of pending claims} arranged on each side of the substrate, where each second buffering TEOS and MTES organic-inorganic hybrid film can be with a transparent polycarbonate, polyester or polyimide layer plastic support or silicon wafer and each such TEOS and MTES organic-inorganic hybrid film can be where from Kawakubo each second buffering TEOS and MTES organic-inorganic hybrid film of Kim can be with a transparent polycarbonate, polyester or polyimide layer plastic support or silicon wafer and each such TEOS and MTES organic-inorganic hybrid film can be with boron ion implanted sol-gel TPP TEOS at 100 keV to a depth in a range from the surface to 2 to 20 µm as in Kim with fluences ranging from 1013 to 1017 ions/cm2, where the local part of Kim in view of Kawakubo that is implanted with boron ion is a depth of an 150 to 400 nm overlapping 300 to 400 nm, as afore-described for Claim 1, where from Tanigaki the TEOS and MTES of modified Kim form a polysiloxane for ion implantation that also has a polyimide, acrylic resin, epoxy resin, novolak resin, urea resin, polyamic acid, polyamideimide, polyamide, polybenzoxazole, or polyurethane (i.e. polymer resin) motivated to have a polysiloxane-containing composition for ion-implantation where the film from the composition has improved heat 
Response to Arguments
Applicant’s arguments filed 09/17/2021 and entered with the RCE of 10/07/2021 with amendments have been considered and are persuasive regarding the prior rejection of Claims 1, 3, 5, 7 and 10 under 35 U.S.C. 112(b), which is withdrawn, but are otherwise rendered moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  
Regarding Applicants arguments concerning the Kawakubo reference that Kawakubo's disclosure is too broad to be of any meaningful relevance to the embodiment of claim 1, Applicants argument is not persuasive.    
Applicant argues that Kawakubo lists 78 possible ions 1, of which Boron (B) is one, before ending the list with "etc.," indicating that essentially any suitable metal could be selected as an ion. Indeed, the probability of a POSITA selecting boron (B) as a suitable ion from among 78 possible options is 1.3% before considering that the list of 78 possible ions is essentially unlimited.  Applicant then admits that Example 5 shows the selection of boron (B) as a specific example of such an ion for implantation but indicates that the example with boron ions has order of magnitude above the maximum ion implantation density of pending Claim 1.  Also Applicants submit that the reliance on 13 to 1017 cm2) is improper as rendering the much narrower claimed range prima facie obvious is improper citing the MPEP § 2144.06 for even in cases of overlapping ranges, "if the reference's disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus.  Applicants contend the claimed range of 2x1013 to 1x1014 cm2 is 0.008% of the range disclosed in Kawakubo. See Genetics Institute v. Novartis Vaccines, 655 F.3d 1291, 1306 (Fed. Cir. 2011).  
In response in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  Therefore the teaching of a specific use in the example 5 of boron distinguishes boron from the list of 78 other named ions.  Also the particular injection volume of 1017 cm2 range of example 5 is not a limitation on the use of boron ion, because the reference teaches the broader range from 1013 cm2 and does not discredit the use of such in example 5.  Therefore the disclosure of Kawakubo is not too broad to be of any meaningful relevance but discloses overlapping values that in accordance with KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J STACHEL/Primary Examiner, Art Unit 1787